       Case 1:19-cv-06032-PAE-JLC Document 31 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ERIC ROGERS,

                                        Plaintiff,                    19 Civ. 6032 (PAE) (JLC)
                        -v-
                                                                               ORDER
 CAFEBELLE.NYC, LLC., and
 280 MULBERRY REALTY LLC,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised by the Honorable James L. Cott, Magistrate Judge, that

all claims asserted herein have been settled in principle, it is ORDERED that the above-entitled

action is hereby dismissed and discontinued without costs, and without prejudice to the right to

reopen the action within forty-five days of the date of this Order if the settlement is not

consummated.

       To be clear, any application to reopen must be filed within forty-five days of this Order;

any application to reopen filed thereafter may be denied solely on that basis. Further, if the

parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement

agreement, they must submit the settlement agreement to the Court within the same forty-five-

day period to be “so ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules

and Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain

jurisdiction to enforce a settlement agreement unless it is made part of the public record.

       The Clerk of Court is respectfully directed to close this case.
     Case 1:19-cv-06032-PAE-JLC Document 31 Filed 06/11/20 Page 2 of 2



      SO ORDERED.

                                              PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: June 11, 2020
       New York, New York




                                     2
